It is ordered that Honorable Marvin Jones, Chief Judge of the United States Court of Claims, be, and he is hereby, appointed Special Master in this case, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to submit such reports as he may deem appropriate.
The master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his report, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct.
The request of the State of Mississippi for admissions is referred to the Special Master for consideration and determination.